         Case 1:19-cv-12333-RGS Document 12 Filed 01/07/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



______________________________________
                                       )
BLUE SKY TOWERS II, LLC                )
d/b/a BSTMA II, LLC                    )
                                       )
              Plaintiff                )
                                       )
v.                                     )                  CASE No. 1:19-cv-12333
                                       )
TOWN OF MASHPEE,                       )
TOWN OF MASHPEE                        )
PLANNING BOARD, and                    )
MARY WAYGAN, JOSEPH CUMMINGS,           )
JOSEPH CALLAHAN, JOHN PHELAN           )
and DENNIS BALZARINI,                  )
as they are members of the PLANNING    )
BOARD OF THE TOWN OF MASHPEE,          )
                                       )
              Defendants.              )
______________________________________ )



                             AGREEMENT FOR JUDGMENT


       This Agreement for Judgment is made this 7th day of January, 2020 by and among Blue

Sky Towers II, LLC d/b/a BSTMA II, LLC (“Plaintiff” or “Blue Sky”) and the Town of Mashpee,

Town of Mashpee Planning Board, and Mary Waygan, Joseph Cummings, Joseph Callahan, John

Phelan and Dennis Balzarini, in their capacities as members of the Planning Board of the Town of

Mashpee (“Defendants”). All of the parties referenced above are collectively referred to as the

“Parties”.




                                               1
         Case 1:19-cv-12333-RGS Document 12 Filed 01/07/20 Page 2 of 7



       WHEREAS, Blue Sky Towers II, LLC d/b/a BSTMA II, LLC commenced a civil action

(Civil Action No. 1:19-cv-12333) in the United States District Court for the District of

Massachusetts on November 13, 2019;

       WHEREAS, the Plaintiff asserted claims against the Defendants arising out of the

Defendants’ denial of a special permit on October 16, 2019 for a 150-foot multi-user monopole

type personal wireless service facility (“Facility”) to be located at 101 Red Brook Road, Fire

Station #2, in the Town of Mashpee, Commonwealth of Massachusetts identified on the Mashpee

Assessors Maps as Map 104, Parcel 2 (“Property”);

       WHEREAS, in May of 2017, the Town of Mashpee issued a Request for Proposals for the

lease of land to install a Facility on the Property, of which Blue Sky was the successful bidder;

       WHEREAS, Blue Sky and the Town of Mashpee entered into a Lease Agreement for

approximately 100’ x 100’ square feet of ground space for the location of the Facility (“Lease”);

       WHEREAS, the Facility will consist of a 150-foot monopole type personal wireless service

facility designed to accommodate four (4) wireless providers, which currently includes signed

letters of intent for the installation of equipment by two Federal Communications Commission

licensed personal wireless service providers, Cellco Partnership d/b/a Verizon Wireless (“Verizon

Wireless”) and T-Mobile Northeast, LLC (“T-Mobile) all within a 100’ x 100’ lease area, with 70’

x 70’ fenced compound all as shown on the plans submitted herewith as Exhibit A prepared by

ProTerra Design Group, LLC dated December 06, 2019 (“Plans”);

       WHEREAS, the Cape Cod Commission approved the Facility as a Development of

Regional Impact pursuant to the Cape Cod Commission Enabling Regulations on October 18,

2018, which approval is recorded in the Barnstable County Registry of Deeds in Book 31689, Page

331.



                                                2
         Case 1:19-cv-12333-RGS Document 12 Filed 01/07/20 Page 3 of 7



        WHEREAS, the Cape Cod Commission, after a thorough analysis of the Radio Frequency

reports and studies, testimony of the Radio Frequency Engineers for both Verizon Wireless and T-

Mobile and review and confirmation by the Commission’s retained wireless expert, concluded that

the information provided by Blue Sky confirms the need for the facility at the proposed height and

location to address coverage and capacity issues in this area of Mashpee and such information was

presented to the Town of Mashpee Planning Board (“Board”);

        WHEREAS, after a thorough analysis of all existing structures and raw land, Blue Sky

provided an alternative site analysis to the Cape Cod Commission who determined that no such

alternative to the Facility exists, whereupon this information and additional information on the

lack of alternative sites was presented to the Board;

        WHEREAS, despite an initial determination that no variance was necessary for approval

of the Facility, the Board determined that a height variance was needed for a tower of up to 150

feet;

        WHEREAS, the Town of Mashpee Board of Appeals granted a height variance on

February 13, 2019 finding that there is a known condition of gap in cellphone coverage in the area

of the proposed Facility and that the proposed height and location will significantly close this gap.

The Mashpee Zoning Board Appeals Decision for Variance V-2019-10 was filed with the Town

of Mashpee Town Clerk on February 27, 2019 (“Variance Decision”).

        WHEREAS, the Variance Decision was appealed by a group of residents in Barnstable

Superior Court (No. 1972CV130) on March 19, 2019, and said appeal is pending.

        WHEREAS, §174-45.3(A) of the Town of Mashpee Zoning Bylaws states that “in

accordance with the requirements of 47 U.S.C. §332(c)(7)(B), and until these requirements are

modified, amended or repealed, in regulating the placement, construction and modification of



                                                 3
          Case 1:19-cv-12333-RGS Document 12 Filed 01/07/20 Page 4 of 7



personal wireless service facilities, the administration of this bylaw shall not be undertaken in a

manner which unreasonably discriminates among providers of functionally equivalent services or

prohibits, or has the effect of prohibiting, the provision of personal wireless services.”

       WHEREAS, the Telecommunications Act of 1996, codified at 47 U.S.C. §332(c)(7)(B)

(“TCA”), states that a local authority cannot take any action that prohibits, or has the effect of

prohibiting, the provision of personal wireless services;

       WHEREAS, pursuant to Section 5-21 of the Town of Mashpee General Bylaws, the

Selectmen shall be the agents of the Town to prosecute and defend suits to which the Town may

be a party, and as agents of the Town, shall have full authority to prosecute or defend all suits at

law or in equity and all civil proceedings to which the Town, or any Town officer in his/her official

capacity, is a party or in which its rights, duties and interests may be the subject of adjudication;

       WHEREAS, pursuant to Section 5-22 of the Town of Mashpee General Bylaws, the

Selectmen shall have full authority, as agents of the Town, with the advice and consent of the

Town Counsel, to compromise and settle all claims or suits against the Town if, in their opinion,

such claims cannot be defended advantageously or successfully;

       WHEREAS, on December 02, 2019, the Board of Selectmen determined that the prompt

disposition/settlement of this action is fiscally prudent and would best serve the interests of public

safety and convenience of the Town and its residents, and accordingly, it directed Town Counsel

to promptly settle the action before this honorable court, notice of which determination was

submitted to the Planning Board on December 03, 2019;

       WHEREAS, the Parties agree with the evidence presented by Blue Sky, as corroborated

by the Cape Cod Commission, that the proposed 150-foot Facility is the minimal height needed,

that the Property is the only feasible location to place a Facility, and that the Facility must be



                                                  4
            Case 1:19-cv-12333-RGS Document 12 Filed 01/07/20 Page 5 of 7



approved at the height and location shown on the Plans to avoid an effective prohibition under the

TCA and the Mashpee Zoning Bylaws;

       WHEREAS, the Parties desire to avoid further expense in connection with the present

litigation and have agreed to settle on the terms contained herein and in the Final Judgment

attached hereto as Exhibit B;

       NOW THEREFORE, the Parties, through their counsel, stipulate and agree as follows:

       1.    That Final Judgment, in the form attached hereto as Exhibit B shall enter, vacating the

             Defendants’ denial and granting the special permit in accordance with the Plans.

       2. That further meetings, hearings or decisions would serve no useful purpose, and that

             the zoning relief necessary to permit the installation and operation of the Facility shall

             be ordered by the Court as agreed by the Parties and consistent with the Plans. Further,

             the Parties stipulate and agree that the Final Judgment to be entered in this action shall

             operate as a grant of the requested special permit without the necessity of further action

             on the part of either the Town of Mashpee Planning Board or the Plaintiff, and said

             document shall be filed with the Barnstable County Registry of Deeds.

       3. In compliance with the Town of Mashpee Zoning Bylaws mandate for adherence to the

             TCA, a variance for the 150-foot height of the Facility is not necessary and the Final

             Judgment shall operate to approve the tower at the minimal height necessary, as shown

             on the Plans.

       4. In its capacity as Lessor under the Lease, the Town of Mashpee agrees to cooperate

             with Blue Sky in its effort to obtain all necessary permits and relief, and shall take no

             action which would adversely affect the status of the Property with respect to the

             permitted use under the Lease.



                                                   5
  Case 1:19-cv-12333-RGS Document 12 Filed 01/07/20 Page 6 of 7



5. The Final Judgment shall operate as a grant of a special permit permitting the Plaintiffs

   to construct a Facility substantially in accordance with the Plans, subject to the

   following conditions:

       a. The Plaintiff shall apply for and obtain a building, electrical, and any other

           required non-discretionary permits with the Town of Mashpee pursuant to and

           in accordance with all applicable rules, standards, and procedures prior to

           constructing the Facility. Upon the recording of the Final Judgment at the

           Barnstable County Registry of Deeds, the Town of Mashpee shall promptly

           issue said permits in accordance with this Agreement for Judgment and the

           Final Judgment.

       b. The Plaintiff shall permit the Town of Mashpee to install public safety antennas

           (for police, fire and emergency medical services) on the Facility and place its

           equipment within the ground space as shown on the Plans and as otherwise

           stipulated in the Lease. The Plaintiff shall not require the payment of rent for

           any such antennas or equipment so long as the Facility or any replacement

           thereof exists, provided however that: (i) the Town of Mashpee shall be

           responsible for all other costs associated with said equipment including but not

           limited to the purchase price of the equipment, installation, installation

           expenses, insurance, maintenance costs, and utilities and (ii) the Town of

           Mashpee shall enter into a mutually acceptable lease agreement with Blue Sky,

           which shall establish the specific terms and conditions for the co-location of the

           Town of Mashpee’s equipment at the Facility.




                                         6
        Case 1:19-cv-12333-RGS Document 12 Filed 01/07/20 Page 7 of 7



             c. This Agreement for Judgment constitutes the entire agreement with respect to

                 the subject matter hereof and supersedes all prior and contemporaneous oral

                 and written agreements.

             d. The Parties represent and warrant that this Agreement for Judgment has been

                 duly authorized by all necessary votes, actions, and other requirements, and

                 constitutes a legally binding obligation in accordance with its terms. The

                 undersigned counsel is duly authorized by their respective clients to execute,

                 and do hereby execute, this Agreement for Judgment settling the present

                 litigation.

             e. The Parties agree to cooperate and to act in good faith to accomplish the

                 objectives of this Agreement for Judgment.

             f. Each Party shall bear its own costs and attorneys’ fees.


PLAINTIFF,                                         DEFENDANT,
BLUE SKY TOWERS II, LLC                            TOWN OF MASHPEE ET AL.
D/B/A BSTMA II, LLC                                By its Attorney,
By its Attorney,


__/s/ Earl W. Duval___________________             __/s/ Patrick J. Costello ____________
Earl W. Duval, Esq.                                Patrick J. Costello, Esq.
BBO# 565909                                        BBO # 543761
eduval@dkt-legal.com                               pcostello@lccplaw.com
Duval & Klasnick LLC                               Louison, Costello, Condon & Pfaff LLP
210 Broadway, Suite 204                            101Summer Street
Lynnfield, MA 01940                                Boston, MA 02110
(781) 873-0022                                     (617) 439-0305


Dated: January 7, 2020                             Dated: January 7, 2020




                                              7
